Citation Nr: 0531169	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  98-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On August 10, 1998, the veteran testified at an electronic 
(video conference) hearing before a Veterans Law Judge.  A 
transcript of that hearing is of record.  The Veterans Law 
Judge before whom the veteran testified in August 1998 is no 
longer employed by the Board.  In October 2005, in accordance 
with 38 C.F.R. §§ 20.700, 20.702(e) (2005), the veteran 
waived in writing his right to a hearing before another 
Veterans Law Judge.

In December 1998 and in October 2000, the Board remanded this 
case to the RO for further development of the evidence.  

A decision of the Board on January 16, 2004, denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's January 16, 2004, decision and remanded the case to 
the Board for further proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion by the parties before the Court stated that 
VA had not fulfilled its duty to notify pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary which is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This case will, therefore, be remanded to the RO via the AMC 
for the purpose of fulfilling VA's duty to notify pursuant to 
the VCAA and its implementing regulations.

The joint motion by the parties before the Court also stated 
that, after the Board's October 2000 remand, the RO did not 
comply with the Board's remand order to attempt to obtain 
copies of the deck logs and ship station histories of the USS 
Chicago (CG 11) for the period January 1, 1971, through March 
31, 1972, and that the veteran has a right to compliance by 
VA with the Board's October 2000 remand order, citing Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).  The Board notes that the 
veteran has asserted that his claimed in-service PTSD 
stressors will be verified by the deck logs and ship station 
histories of the USS Chicago (CG 11) for the period January 
1, 1971, through March 31, 1972.  This case must, therefore, 
also be remanded so that VA may comply with the Board's 
October 2000 remand order in accordance with the court's 
holding in Stegall.

In connection with the veteran's claim for service connection 
for PTSD, the Board notes that he Board's October 2000 remand 
found that some of the veteran's claimed in-service stressors 
are considered as having been verified, to include: (1) the 
veteran's undergoing an initiation when he crossed the 
equator for the first time; (2) the veteran's serving in fire 
control and having to wear an asbestos suit; (3) the 
veteran's being placed into correctional custody for 20 days 
on board the USS Chicago; and (4) the veteran's being in a 
combat-ready status while his ship was located in the Gulf of 
Tonkin.  The Board's October 2000 determination in that 
regard is the law of this case.

Accordingly, this case is remanded to the AMC for the 
following:

1.  The AMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should inform the veteran of the nature 
of evidence necessary to substantiate his 
claims, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is requested to provide.  The RO 
should invite him to submit any evidence 
in his possession which is potentially 
probative of his claims.

2.  The AMC should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3.  The AMC should request that the 
Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park, MD 20740, provide copies of the 
deck logs and ship station histories of 
the USS Chicago (CG 11) for the period 
January 1, 1971, through March 31, 1972.  
In making this request, the AMC must 
comply with the provisions of 38 C.F.R. 
§ 3.159(c)(2) (2005) pertaining to VA's 
obtaining records in the custody of a 
federal department or agency.  

4.  If and only if the AMC determines 
that official records requested and 
received from the National Archives 
verify one or more of the veteran's 
claimed in-service stressors, then the 
AMC should prepare a report indicating 
which one or more claimed stressors were 
verified by official Navy records and 
place a copy of such report into the 
veteran's claims file.

5.  The AMC should then arrange for the 
veteran to be seen by a VA psychologist 
who should conduct appropriate diagnostic 
studies, including the Minnesota 
Multiphasic Personality Inventory 
evaluation with PTSD sub scale testing, 
to determine the nature and extent of any 
psychiatric disability which may be 
present, and the veteran should be 
scheduled for any further indicated 
psychological testing. 

6.  The AMC should then arrange for the 
veteran to undergo a psychiatric 
examination.  It is imperative that the 
examiner review the pertinent medical 
records and other relevant documents in 
the veteran's claims file.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the four (4) claimed in-service stressors 
found by the Board's October 2000 remand 
to have been verified and set forth above 
and any claimed in-service stressor found 
by the AMC to have been verified by 
official Navy records and set forth in a 
report to that effect placed into the 
claims file by the AMC may be relied 
upon.  If the examiner believes that PTSD 
was caused by an in-service stressor, the 
examiner must identify which stressor 
found by the Board in October 2000 to 
have been verified or detailed in a 
report by the AMC is responsible for the 
conclusion.  A rationale must be provided 
for any opinions expressed by the 
examiner on this issue.  If the examining 
psychiatrist's diagnosis differs from the 
diagnosis rendered by the examining 
psychologist, the examiners must 
reconcile the differing diagnoses.  

7.  Following completion of the 
foregoing, the AMC should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon a history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  See 
West v. Brown, 7 Vet. App. 70, 77-8 
(1994). 

8.  The AMC should then re-adjudicate the 
claims on appeal based on consideration 
of all the evidence of record.  If the 
decision is adverse to the veteran on any 
issue, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the appropriate 
period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


